330 S.W.3d 502 (2010)
Victor MOORE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93409.
Missouri Court of Appeals, Eastern District, Division Three.
March 9, 2010.
Scott Thompson, Saint Louis, MO, for Appellant.
*503 Chris Koster, Attorney General, Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Victor Moore appeals the judgment denying his Rule 24.035 motion for postconviction relief without an evidentiary hearing. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).